Citation Nr: 1743263	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease; lumbosacral strain, as a progression of the disability formerly diagnosed as mechanical low back pain.

3.  Entitlement to an initial compensable rating for a deviated nasal septum.

4.  Entitlement to an initial compensable rating for meralgia paresthetica (claimed as radiculopathy of the left lower extremity).

5.  Entitlement to an initial compensable rating for posttraumatic migraine headaches, previously diagnosed as headaches associated with tinnitus, prior to March 30, 2015.

6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic migraine headaches, previously diagnosed as headaches associated with tinnitus, from March 30, 2015.
REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  First, a November 2012 decision denied service connection for hypertension and increased the previously assigned rating for a lumbar spine disability to 20 percent, effective March 20, 2012.  Next, a December 2012 decision granted service connection for a deviated nasal septum and assigned a noncompensable rating, also effective March 20, 2012.  Third, a December 2013 decision granted service connection for left lower extremity meralgia paresthetica and assigned a noncompensable rating, effective March 20, 2012.  Finally, a January 2014 decision granted service connection for headaches and assigned a noncompensable rating, effective December 20, 2012.

Jurisdiction over the case was later transferred to the RO in New Orleans, Louisiana.

A July 2016 rating decision recharacterized the low back disability, but continued the 20 percent rating already assigned.

A September 2016 decision increased the initial rating for headaches to 50 percent, effective March 30, 2015.  

In January 2016, the Veteran and his spouse testified at a hearing before RO personnel.  In November 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed the evidence of record, the Board finds that additional development is required before deciding the claims on appeal.

Hypertension

The Veteran seeks entitlement to service connection for hypertension.  He asserts that he had elevated blood pressure readings during military service and continued to have elevated blood pressure after service.  

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

The Veteran's service treatment records document many diastolic blood pressure readings of 90 or greater; however, the diastolic readings were predominantly below 90.  Similarly, the records showed at least two systolic blood pressure readings of 160 or greater with diastolic readings below 90.  He had similar, intermittent elevated blood pressure readings after service.  March 2006 private hospital records record a blood pressure reading of 180/100 and three consecutive readings of 154/90, 144/92, and 146/82.  In January 2012, the Veteran established medical care at a private clinic, reporting a history of hypertension and taking HCTZ for three to four years.  The assessment was hypertension.

The Veteran testified that in his prior career as a police officer after military service, he underwent routine physical examinations.  Statements to medical personnel reflect that he worked for 15 years as a police officer, including at the San Diego VA Medical Center (VAMC) and for Albemarle County in Virginia.  These routine employment examination reports may help to establish a continuity of elevated blood pressure readings or document an earlier diagnosis of hypertension.  Therefore, the AOJ should request employment examination reports from the Veteran's work as a police officer at the San Diego VAMC and the Albemarle County Police Department.

Lumbar Spine Disability

The Veteran's lumbar spine disability is rated 20 percent disabling.  He asserts that a higher rating is warranted.  

In November 2016, he testified under oath that his most recent VA examination did not include range-of-motion testing with a goniometer.  He also described his belief that he has radiculopathy of his left lower extremity associated with his lumbar spine disability, but only his service-connected meralgia paresthetica was evaluated on VA examination.  After the November 2016 hearing, the Veteran submitted private treatment records from M. Pardue, M.D., reflecting medication and bed rest prescribed for low back pain, including for a period of eight days in October 2016 and for another eight-day period in November 2016.  The records document the Veteran's subjective reports of low back pain rated on a scale of 9/10 in severity with pain radiating to his lower extremities.  Reported examination findings included the Veteran's appearance being "well" and in no acute distress.  Musculoskeletal findings included normal inspection, palpation, range of motion, and bilateral upper and lower extremities.  The Board observes that the two periods of bedrest prescribed for eight days appear to be incongruent with the normal examination findings contemporaneously documented in the records. Based on the foregoing, the Board finds a new examination is necessary to decide the claim.   

Moreover, in connection with his March 2012 claim for an increased disability rating, the Veteran was afforded VA spine examinations in October 2012, September 2013, and June 2016.  Following the latter VA examination, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint where applicable.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Prior to arranging another VA spine examination, the AOJ should obtain and associate with the claims file any VA treatment records pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). In this regard, the Board notes that the claims file includes an October 2013 report from the Clarksburg VA Medical Center (VAMC), conveying the results of an EMG study to the Veteran, which revealed no electrodiagnostic evidence of lumbar radiculopathy at that time.  It is unclear to the Board whether the Veteran has received other treatment at any VA facilities.  Therefore, the AOJ should give the Veteran another opportunity to identify any additional VA or private treatment records pertinent to his claims. 

Deviated Nasal Septum

In November 2016, the Veteran testified that the greatest difficulty caused by his deviated nasal septum was difficulty breathing from the left side when sleeping.  He described having restricted air flow on the left side, but did not believe he had a complete obstruction.

The Veteran was last afforded a VA ENT examination in September 2013.  Unfortunately, the examination report is not responsive to Diagnostic Code 6502, the criteria used to evaluate traumatic deviation of the nasal septum.  In addition, neither the September 2013 VA ENT examination nor the December 2012 ENT examination included any imaging studies.  Accordingly, a new examination, responsive to the criteria outlined in Diagnostic Code 6502, is required.

Meralgia Paresthetica and Headaches

Because this appeal is being remanded, in part, to obtain outstanding treatment records, the claims for higher initial ratings for meralgia paresthetica and headaches must also be remanded because the outstanding medical evidence may be pertinent to these claims. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain and associate with the claims file the following records:

a) All physical examination reports associated with the Veteran's former employment as a police officer at the San Diego VAMC;
b) all physical examination reports associated with the Veteran's former employment as a police officer at the Albemarle County Police Department;
c) all treatment records from the Clarksburg VAMC since establishing care;
d) any treatment records from other VA facilities if identified by the Veteran; and
e) any ongoing records of evaluation and treatment from M. Pardue, M.D., dating since December 2016.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The AOJ should notify the Veteran and his attorney of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the above development, arrange for a VA examination by an appropriate medical professional to evaluate the nature and severity of the Veteran's lumbar spine disability.  The electronic claims file and a complete copy of this Remand must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the thoracolumbar spine should be reported in detail. 

The examiner should report the ranges of motion for the thoracolumbar spine.  Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After any outstanding treatment records are obtained and associated with the claims file, arrange for a VA examination by an appropriate medical professional to evaluate the nature and severity of the Veteran's deviated nasal septum.  The electronic claims file and a complete copy of this Remand must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, to include imaging studies, (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the deviated nasal septum should be reported in detail. 

Specifically, the examiner should indicate whether the Veteran's deviated nasal septum is manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




